
	
		II
		111th CONGRESS
		1st Session
		S. 1736
		IN THE SENATE OF THE UNITED STATES
		
			October 1, 2009
			Mr. Lautenberg (for
			 himself, Mr. Brownback,
			 Mr. Lieberman, Ms. Landrieu, Mr.
			 Menendez, Mr. Feingold,
			 Mr. Schumer, Mrs. Gillibrand, and Mr.
			 Reid) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To provide the spouses and children of aliens who
		  perished in the September 11 terrorist attacks an opportunity to adjust their
		  status to that of an alien lawfully admitted for permanent
		  residence.
	
	
		1.Short titleThis Act may be cited as the
			 September 11 Family Humanitarian
			 Relief and Patriotism Act of 2009.
		2.Adjustment of
			 status for certain victims of terrorism
			(a)Adjustment of
			 statusThe status of any
			 alien described in subsection (b) may be adjusted by the Secretary of Homeland
			 Security to that of an alien lawfully admitted for permanent residence, if the
			 alien—
				(1)applies for such adjustment not later than
			 1 year after the date of the enactment of this Act;
				(2)is not inadmissible to the United States
			 under paragraph (2) or (3) of section 212(a) of the Immigration and Nationality
			 Act (8 U.S.C. 1182(a)), or deportable under paragraph (2) or (4) of section
			 237(a) of such Act (8 U.S.C. 1227(a)); and
				(3)not later than the date on which the
			 application under paragraph (1) is submitted, satisfies any applicable Federal
			 tax liability by establishing that—
					(A)no such tax
			 liability exists; or
					(B)all outstanding
			 liabilities have been paid.
					(b)Aliens eligible
			 for adjustment of status
				(1)In
			 generalThe benefit provided under subsection (a) shall apply to
			 any alien who—
					(A)was, on September
			 10, 2001, the spouse, child, unmarried son, or unmarried daughter of an alien
			 who died as a direct result of the terrorist activity conducted against the
			 United States on September 11, 2001;
					(B)was deemed to be a beneficiary of, and by,
			 the September 11th Victim Compensation Fund of 2001 (49 U.S.C. 40101);
			 and
					(C)made a proffer of information to the
			 Secretary of Homeland Security between April 24, 2008, and August 15, 2008, in
			 connection with a request for immigration relief.
					(2)ExceptionAn alien shall not be provided any benefit
			 under this section if the Secretary of Homeland Security determines that the
			 alien has willfully made a material misrepresentation or material omission in
			 the proffer of information described in paragraph (1)(C).
				(c)Work
			 authorizationThe Secretary
			 of Homeland Security may authorize an alien who has applied for adjustment of
			 status under subsection (a) to engage in employment in the United States during
			 the pendency of such application.
			(d)ConstructionNothing in this section shall be construed
			 to limit the existing authority of the Secretary of Homeland Security on the
			 date of the enactment of this Act to require any form or other submission of
			 information or to perform any background or security check for the purpose of
			 determining the admissibility, or eligibility under this section, of any
			 alien.
			(e)Waiver of
			 regulationsNot later than 6
			 months after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall issue guidance to carry out this section. The Secretary shall
			 not be required to promulgate regulations before implementing this
			 section.
			(f)No offset in
			 number of visas availableAt
			 the time an alien is granted the status of having been lawfully admitted for
			 permanent residence under this section, the Secretary of State shall not be
			 required to reduce the number of immigrant visas authorized to be issued under
			 title II of the Immigration and Nationality Act (8 U.S.C. 1151 et seq.).
			(g)Definitions
				(1)Applicable
			 Federal tax liability definedIn this section, the term applicable
			 Federal tax liability means liability for Federal taxes, including
			 penalties and interest, owed for any year for which the statutory period for
			 assessment of any deficiency for such taxes has not expired.
				(2)Incorporation by
			 referenceExcept as otherwise
			 specifically provided in this section, the definitions used in the Immigration
			 and Nationality Act (8 U.S.C. 1101 et seq.) (excluding the definitions
			 applicable exclusively to title III of such Act) shall apply in the
			 administration of this section.
				
